DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1-3, 6-8, 13-14, 16, 21-23 have been amended.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 4-5 are now withdrawn as amendments made to claim(s) 4-5 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 12/16/2020 with respect to Claim(s) 1-24 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 14, 16 to patentably distinguish over prior art of Vasani alone or in combination with others, however the Examiner believes that Vasani in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-24 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-24 herein.
                                                                                                                                                                                                   
Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 09/09/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasani et al. (US 20160182080; hereinafter Vasani) in view of Major et al. (US 20060244479). 
Regarding claim 1, Vasani teaches in figure(s) 1-8 a voltage driver, comprising: 
a driver output (Vout, output 210; figures 2A,3A); 
a plurality of circuit slices (msb…lsb slices; figure 2A; clm. 1 - a plurality of parallel coupled DAC slices), each circuit slice comprising: 
a programmable time constant (delay time constant of inverter-resistor 240,246; para. 21 - overshoot 312 decaying with a time constant of τ=1/σ ); 
one or more switches (switches T1/T2/240 or Sp1..N, Sn1..N; figures 1-2) configured to switchably connect the driver output to a first voltage level (Vss) or a second voltage level (Vdd) higher than the first voltage level; wherein: 
switches in the plurality of circuit slices are configured to disconnect at least a first circuit slice (LSB n slice out toggling 0 to 1) having a first programmable time constant from the first voltage level and connect the first circuit slice to the second voltage level, and to disconnect at least a second circuit slice (MSB 2n slice toggling 1 to 0) having a second programmable time constant from the second voltage level and connect the second circuit slice to the first voltage level, such that a rising edge (rising edge in figures 3) in an output waveform at the driver output has a programmable peaking characteristic (para. 21 - overshoot 312 decaying with a time constant of τ=1/σ ; figures 3B, 4C).


However, Major teaches in figure(s) 1-5 wherein the output waveform comprises a first portion having a first time rate based on the first programmable time constant and a second portion subsequent to the first portion having a second time rate based on the second programmable time constant (para. 45-46 :- value of the gate voltage time constant .tau..sub.upp is increased by increasing the value of the resistance of the upper control blocks … Similarly, the value of time constant .tau..sub.low is increased by increasing the value of the resistance of the lower control blocks; slew rates 402, 404, 406, 408, 540 in figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vasani by having wherein the output waveform comprises a first portion having a first time rate based on the first programmable time constant and a second portion subsequent to the first portion having a second time rate based on the second programmable time constant as taught by Major in order to provide "programmable slew rate driver uses separate and programmably selectable resistors for time constants for on and off transitions on the NMOS and PMOS output transistors. By proper setting of gate voltage time constants and overlap of NMOS and PMOS "on" times, a desired output slew rate is accomplished" (abstract).

Regarding claim 2, Vasani teaches in figure(s) 1-8 the voltage driver of claim 1, wherein the programmable peaking characteristic is a peak magnitude of a voltage peak (Vout peak 312; figure 3B).

Regarding claim 3, Vasani teaches in figure(s) 1-8 the voltage driver of claim 2, the first portion and second portion define the voltage peak (Vout vs time before and after 312 overshoot; figure 3B).

Regarding claim 4, Vasani teaches in figure(s) 1-8 the voltage driver of claim 1, wherein the second programmable time constant is larger (para. 21 - Cslice programmable) than the first programmable time constant.

Regarding claim 6, Vasani teaches in figure(s) 1-8 the voltage driver of claim 1, the second circuit slice further comprises: a resistor (Gslice with G1,G2; figures 2-3) having a first resistor terminal and a second resistor terminal; a slice output connected to the first resistor terminal and the driver output; a capacitor (Cslice with C1,C2) having a programmable capacitance connected to the second resistor terminal; wherein the programmable time constant is based on the programmable capacitance of the capacitor (para. 21 - Making the Cslice programmable allows adjusting the amount of high frequency equalization possible).

Regarding claim 7, Vasani teaches in figure(s) 1-8 the voltage driver of claim 6, wherein for the second circuit slice (MSB 2n slice): the one or more switches are (Gslice with G1,G2; figures 2-3) to either the first voltage level (Vss) or the second voltage level (Vdd), or to switchably disconnect (Sp1..N, Sn1..N open; figure 1) the second resistor terminal from the first voltage level and the second voltage level, such that the voltage driver has a programmable output impedance (programmable impedance 400A in figure 4A; para. 24  - shunt inductor is programmable and scalable with the number of bits of the digital input) at the driver output.

Regarding claim 8, Vasani teaches in figure(s) 1-8 the voltage driver of claim 7, wherein for the second circuit slice (MSB 2n slice): the one or more switches comprises a first switch (T2, SnN; figures 1,2) configured to selectively connect the second resistor terminal to the first voltage level (Vss), and a second switch (T1, SpN; figures 1,2) configured to selectively connect the second resistor terminal to the second voltage level (Vdd), such that the voltage driver has a programmable output voltage (Vout with programmable gain) at the driver output.

Regarding claim 9, Vasani teaches in figure(s) 1-8 the voltage driver of claim 8, wherein the first and second switches are silicon metal- oxide-semiconductor (MOS) transistors (para. 19 - transistors (e.g., switches) T1 and T2).

Regarding claim 10, Vasani teaches in figure(s) 1-8 the voltage driver of claim 9, wherein the resistor in each circuit slice comprises polysilicon (para. 32 – ASIC, FPGA).

Regarding claim 11, Vasani teaches in figure(s) 1-8 the voltage driver of claim 8, wherein the first switch comprises a first transistor (T2/MSB/510p; figures 2,5) and a third transistor (T2/MSB/510n) serially coupled between the first voltage level (vss) and the second resistor terminal (Gslice, RL), and the second switch comprises a second transistor (T1/MSB/510p; figures 2,5) and a fourth transistor (T1/MSB/510n) serially coupled between the second voltage level (vdd) and the second resistor terminal (Gslice, RL).


Regarding claim 13, Vasani teaches in figure(s) 1-8 the voltage driver of claim 1, wherein: the plurality of circuit slices are a first group of circuit slices; each slice output of the first group of circuit slices is connected to the driver output through a first circuit path having a first resistance; the voltage driver further comprises a second group of circuit slices; each slice output of the second group of circuit slices is connected to the driver output through a second circuit path comprising one or more resistors such that the second circuit path comprises a second resistance; and the second resistance is greater than the first resistance (para. 20 - The variable resistors can be used to adjust the amplitude of the output voltage between the differential output nodes 252 and 254 in combination with the variable number slices which constitute Y.sub.lsb by changing n; figure 2D).

Regarding claim 14, Vasani teaches in figure(s) 1-8 a voltage driver, comprising: 
a driver output (Vout, output 210; figures 2A,3A); 
a plurality of circuit slices, each circuit slice comprising: 
a slice output connected to a first resistor terminal of a resistor (Gslice with G1,G2; figures 2-3) and the driver output; 
one or more switches (switches T1/T2/240 or Sp1..N, Sn1..N; figures 1-2) configured to switchably place a second resistor terminal of the resistor in one of at least three states comprising: 
connected to (Sn1..N on; figure 1) a first voltage level (Vss), 
connected to (Sp1..N on; figure 1) a second voltage level (Vdd), 
a programmable capacitor (Cslice with C1,C2; para. 21 - Making the Cslice programmable allows adjusting the amount of high frequency equalization possible) coupled to the resistor.
Vasani does not teach explicitly Disconnected from both the first voltage level and second voltage level.
However, Major teaches in figure(s) 1-5 Disconnected from both the first voltage level and second voltage level (when 122a, 122b, 154 switches are open; figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vasani by having disconnected from both the first voltage level and second voltage level as taught by Major in order to provide "programmable slew rate driver uses separate and programmably selectable resistors for time constants for on and off transitions on the NMOS and PMOS output transistors. By proper setting of gate voltage time constants and overlap of NMOS and PMOS "on" times, a desired output slew rate is accomplished …. voltage transition between on and off conditions of the PMOS and NMOS driver transistors is set to optimally control the overlap of "on" times in the NMOS and PMOS transistors" (abstract, para. 41).

Regarding claim 15, Vasani teaches in figure(s) 1-8 the voltage driver of claim 14, wherein the plurality of circuit slices comprises: a first circuit slice (LSB n slice; figure 2) having a first programmable capacitor (programmable Cslice with C1,C2; figure 3) connected to the first voltage level (vss), the first circuit slice has a first time constant (delay time of 230); a second circuit slice (MSB 2n slice) having a second programmable capacitor (programmable Cslice with C1,C2) connected to the second voltage level (vdd), the second circuit slice has a second time constant (delay time of 220) different from the first time constant; wherein the voltage driver is configured to output a signal waveform (Vout in figure 3B) at the driver output having a programmable peaking characteristic (peak gain 312), the signal waveform comprising a first portion having a first time rate based on the first time constant (rising delay) and a second portion subsequent to the first portion having a second time rate based on the second time constant (falling delay), the first portion and the second portion defining a voltage peak (overshoot 312 during input step), wherein the peaking characteristic is a peak magnitude of the voltage peak.

Claim(s) 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vasani in view of Suzuki et al. (US 8854108). 
Regarding claim 16, Vasani teaches in figure(s) 1-8 a method for operating a voltage driver (Vout, output 210; figures 2A,3A) comprising a plurality of circuit slices (msb…lsb slices; figure 2A) each having a programmable time constant (para. 21 - modifying the divider circuit by the equalization capacitors C1, the response will change to the output signals 300B, which includes an overshoot 312 decaying with a time constant of τ=1/σ), the method comprising: 
receiving from a controller first data (static control in figure 6B; para. 27 - four output levels that can be individually controlled by any of the auxiliary inputs 635C and 635F, which are used for coarse and fine control of the output level; para. 21 -  schemes for increasing the bandwidth and high-frequency loss compensation of a low-power reconfigurable voltage-mode DAC driver circuit 300C …after modifying the divider circuit by the equalization capacitors C1, the response will change to the output signals 300B, which includes an overshoot 312 decaying with a time constant of τ=1/σ and resulting in a gain error 314; figures 3) comprising an indication of a target time domain characteristic (time domain gain characteristic in figure 3B); 
in response to receiving the first data, generating at a driver output of the voltage driver a signal waveform (Vout; figure 3B) having the target time domain characteristic (time constant Ƭ), wherein generating the signal waveform comprises: adjusting the programmable time constant of one or more circuit slices (para. 21 -  capacitor DACs 332 of the positive and negative input DAC drivers 320-p and 320-n by capacitors represented by C.sub.slice… Making the C.sub.slice programmable allows adjusting the amount of high frequency equalization possible; lsb_aux, msb_aux; figures 3,6).
Vasani does not teach explicitly selectively deactivating a subset of the plurality of circuit slices, such that a programmable output impedance at the driver output has one of a plurality of programmable output impedance values.
However, Suzuki teaches in figure(s) 1-22 selectively deactivating a subset of the plurality of circuit slices, such that a programmable output impedance at the driver output has one of a plurality of programmable output impedance values (col. 8 lines 15-22 :- resistance value of the driver units 32 per unit weighting (weighting W=1) is referred to here as resistance value Runit. The unit resistance values Rxa to Rxd of the driver units 32a to 32d are determined by the resistance value Runit and the weightings Wa to Wd. The overall resistance values Roa to Rod of the driver circuits 30a to 30d are determined by the unit resistance values Rxa to Rxd and the number N of the driver units 32a to 32d that are connected in paralle; adjustable runit 206 and weighting in figures 1-2, 14-16, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vasani by having selectively deactivating a subset of the plurality of circuit slices, such that a programmable output impedance at the driver output has one of a plurality of programmable output impedance values as taught by Suzuki in order to provide "code setting section detects a voltage Vms output from a replica circuit corresponding to a driver unit of a driver circuit, and detects a voltage Vmo output from a replica circuit corresponding to one driver unit of the driver circuit, and based on a ratio of the voltages Vms, Vmo, sets operation numbers Na to Nd of driver units for each of the driver circuits such that the output resistance value of each of the driver circuits becomes pre-set output resistance values Roa to Rod " (abstract).

Regarding claim 17, Vasani teaches in figure(s) 1-8 the method of claim 16, wherein the generated signal waveform comprises a first portion having a first time rate and a second portion subsequent to the first portion having a second time rate (Vout vs time before and after 312 overshoot; figure 3B), the first portion and second portion defining a voltage peak (312 overshoot), wherein the target time domain characteristic (gain error) is a peak magnitude of the voltage peak, and wherein generating the signal waveform further comprises: connecting a first voltage level (Vss) to the driver output (vout 210) via at least a first circuit slice (LSB n slice out toggling 0 to 1) of the plurality of circuit slices; connecting a second voltage level (Vdd) to the driver output via at least a second circuit slice (MSB 2n slice toggling 1 to 0) of the plurality of circuit slices; adjusting a first programmable time constant of the first circuit slice, such that the first time rate of the first portion of the signal waveform is based on the first programmable time constant; and adjusting a second programmable time constant of the second circuit slice, such that the second time rate of the second portion of the signal waveform is based on the second programmable time constant (Cslice, C1, C2; para. 21 - Making the Cslice programmable allows adjusting the amount of high frequency equalization possible; figures 3).

Regarding claim 18, Vasani teaches in figure(s) 1-8 the method of claim 17, wherein the second voltage level (Vdd) is higher than the first voltage level (Vss), wherein the first portion and the second portion of the signal waveform define a rising edge (step function), and wherein generating the signal waveform further comprises: disconnecting the first circuit slice (LSB n slice out toggling 0 to 1) from the first voltage level and connecting the first circuit slice to the second voltage level; disconnecting the second circuit slice (MSB 2n slice toggling 1 to 0) from the second voltage level and connecting the first circuit slice to the first voltage level.

Regarding claim 19, Vasani teaches in figure(s) 1-8 the method of claim 18, wherein the second programmable time constant is larger than the first programmable time constant (rise/fall delay difference; para. 21 - equalization capacitors of the differential DAC driver 300C of FIG. 3C are implemented in capacitor DACs 332 of the positive and negative input DAC drivers 320-p and 320-n by capacitors represented by C.sub.slice).

Regarding claim 20, Vasani teaches in figure(s) 1-8 the method of claim 17, wherein: each circuit slice of the plurality of circuit slices further comprises a programmable capacitor (Cslice with C1,C2) connected to the driver output via a resistor (Gslice with G1,G2; figures 2-3), wherein adjusting the programmable time constant comprises adjusting the programmable capacitor.

Regarding claim 21, Vasani teaches in figure(s) 1-8 the voltage driver circuit of claim 17, wherein each circuit slice of the plurality of circuit slices comprises a resistor (Gslice with G1,G2; figures 2-3) connected to the driver output, and a plurality of switches (switches T1/T2/240 or Sp1..N, Sn1..N; figures 1-2) configured to switchably connect the resistor to the first voltage level (Vss) or the second voltage level (Vdd), wherein the switches are silicon metal-oxide-semiconductor (MOS) transistors.

Regarding claim 22, Vasani teaches in figure(s) 1-8 the method of claim 16, further comprising: receiving from the controller second data comprising an indication of a target voltage; adjusting an output voltage at the driver output to the target voltage by selectively connecting a first number of circuit slices to the first voltage level, and a second number of circuit slices to the second voltage level (para. 27 - DAC 630 has four output levels that can be individually controlled by any of the auxiliary inputs 635C and 635F, which are used for coarse and fine control of the output level, respectively. The coarse auxiliary inputs 635C are enabled by switches S1 and S2, and the fine auxiliary inputs 635F are enabled by the switches S3 and S4, which are controlled by a static control signal).

Regarding claim 23, Vasani teaches in figure(s) 1-8 the method of claim 22, further comprising: receiving from the controller third data comprising an indication of a target output impedance; adjusting a programmable output impedance at a driver output of the voltage driver to match the target output impedance by selectively connecting the first voltage level or the second voltage level to the driver output via one or more circuit (para. 2 -  DAC units (e.g., 110-1 . . . 110-N) maintain a constant output impedance that is to match the load impedance (e.g., 50Ω) at all signal levels for signal integrity. Each DAC unit includes complementary switch pairs (e.g., S.sub.p1 and S.sub.n1) that can couple first nodes of the respective impedances (e.g. represented by the admittances Y.sub.p and Y.sub.n) to one of the first or the second supply voltages V.sub.DD or V.sub.SS based on the respective bit of the digital input. Second nodes of the respective impedances are coupled to the output node 120 of the DAC driver circuit 100A).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasani in view of Major, and further in view of Lin et al. (US 20070229139).
Regarding claim 12, Vasani teaches in figure(s) 1-8 the voltage driver of claim 11, wherein the first, second, third and fourth transistors are silicon metal-oxide-semiconductor (MOS) transistors, 
Vasani does not teach explicitly wherein: the third transistor has a higher characteristic operating voltage than the first transistor, and the fourth transistor has a higher characteristic operating voltage than the second transistor.
However, Lin teaches in figure(s) 3 wherein: the third transistor (first transistor 304, third transistor 308; figure 3) has a higher characteristic operating voltage than the first transistor (second transistor 306), and the fourth transistor (fourth transistor 310, sixth transistor 314) has a higher characteristic operating voltage than the second transistor (fifth transistor 312).
Vasani by having wherein: the third transistor has a higher characteristic operating voltage than the first transistor, and the fourth transistor has a higher characteristic operating voltage than the second transistor as taught by Lin in order to provide "A level shifter circuit with a wide operating voltage range … electrical characteristics of the third transistor and the sixth transistor are opposite to those of the first transistor, the second transistor, the fourth transistor and the fifth transistor, and the second transistor and the fifth transistor have low threshold voltages and high breakdown voltage terminal" (abstract).

Allowable Subject Matter

Claim(s) 5, 15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5 the prior arts of record do not fairly teach or suggest “ wherein: switches in the plurality of circuit slices are further configured to disconnect the first circuit slice from the second voltage level and connect the first circuit slice to the first voltage level, and to disconnect the second circuit slice from the first voltage level and connect the second circuit slice to the second voltage level, such that a falling edge in the output waveform at the driver output has the programmable peaking characteristic.” including all of the limitations of the base claim and any intervening claims.
Regarding claim(s) 15 the prior arts of record do not fairly teach or suggest “wherein the plurality of circuit slices comprises: a first circuit slice having a first programmable capacitor connected to the first voltage level, the first circuit slice has a first time constant; a second circuit slice having a second programmable capacitor connected to the second voltage level, the second circuit slice has a second time constant different from the first time constant; wherein the voltage driver is configured to output a signal waveform at the driver output having a programmable peaking characteristic, the signal waveform comprising a first portion having a first time rate based on the first time constant and a second portion subsequent to the first portion having a second time rate based on the second time constant, the first portion and the second portion defining a voltage peak, wherein the peaking characteristic is a peak magnitude of the voltage peak” including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior arts of record do not fairly teach or suggest “further comprising: receiving the first data and second data with an encoder; generating, with the encoder, driver control signals based on the received first data and second data; providing the driver control signals to control terminals of switches within the plurality of circuit slices, such that the one or more circuit slices are connected to the first voltage level or the second voltage level” including all of the limitations of the base claim and any intervening claims.

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868